Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 10, and 24-32 are pending for examination.
Priority date 02/23/2018.  This application is a 371 of PCT/JP2018/006660 (02/23/2018).
Claim Rejections - 35 USC § 101
The rejection of claims 22-23 under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 3-4, and 24-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.  
Claims 1, 3-4, 10, and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 3-4, 10, and 24-32 all recite the broad recitation “nerve cell production,” and the claims also recite “inhibitory neurons” (claim 1, 3-4, and 28), “excitatory neurons” (claim 10, 26-27, 29 and 32), or “dopamine-producing neurons” (claim 24-25, and 30-31) claims dependent there which is the narrower statement of the range/limitation of “nerve cell.”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US2018/0127714A1) in view of Wernig et al. (Unofficial English Translation, see IDS 09/11/2019; Citation No. C5), and Dowdy et al. (US2015/0159143A1); and further in view of Sun et al. (WO 2016163958 A1).
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicants traversed the rejection of claims 1 and 3-4 on the grounds that “Wernig et al. fail to show that inhibitory neurons are induced by introducing the combination of Ascl1 and DLX2 to human iPS cells or ES cells...” Applicants therefore concluded that “[a] person of ordinary skill in the art would not have found it obvious to extract DLX2 from the combination of  BCL11B, DLX1, DLX2, Myt1l, miR-9/9 and miR-124, then combine DLX2 with Ascl1 to induce inhibitory neurons. Further, the other references cited in this rejection also fail to disclose any reason for such modifications to introduce Applicant's required combination to human iPS cells or ES cells. Accordingly, the invention according to claims 1, 3 and 4 is patentable over the prior art.”
In response to applicant's arguments against the Wernig et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to Applicant’s assertions, a person of ordinary skill in the art would not have to extract DLX2 from the combination of BCL11B, DLX1, DLX2, Myt1l, miR-9/9 and miR-124, then combine DLX2 with Ascl1 to induce inhibitory neurons, to render obvious the instantly claimed method.  The scope of claim 1 encompasses wherein the inducing factor RNA “includes” ASCL1 mRNA and DLX2 mRNA.  Therefore, the scope of the instantly claimed method is not limited to wherein the inducing factor RNA is solely ASCL1 and DLX2 mRNA, because the claim language is open.  Furthermore, even if the claims were limited to wherein the inducing factor RNA was limited solely to ASCL1 and DLX2 mRNA, the claims would remain rejected over the cited references, absent evidence of unexpected properties associated with this particular combination of factors.
Regarding claim 10, again Applicant traversed by means of addressing the alleged deficiencies of the Wernig et al. reference.  According to Applicant’s arguments, Wernig et al. does not teach wherein “excitatory neurons are induced by introducing reprogramming factor RNA to human cells that are not iPS cells or ES cells and, thereafter, introducing NGN2 to those cells.”
Contrary to Applicant’s assertions, again, as stated above, Applicants are arguing against the alleged deficiencies of Wernig et al., and does not consider whether the combination of the cited references teach the claimed method of nerve cell production. 
Although Wernig et al. does not teach all of the limitations of claim 10, it is noted that Ko et al. in combination with Wernig et al. teach methods for the production excitatory neurons, where the starting materials are not iPS cells or embryonic stem cells.  For example, Wernig et al. teach the treatment of postnatal astrocytes with NGN2, wherein this treatment produces excitatory neurons.  However, the cells of Wernig et al. where mouse cells.  Ko et al. teach methods for production of pluripotent stem cells, and subsequent treatment of the pluripotent stem cells into neuronal cells by treatment of NGN2. In one embodiment Ko et al. teach that the pluripotent stem cells to be used in their disclosed invention are described as follows:
¶ [0165]: The pluripotent stem cell is, for example, a human ES cell, a human iPS cell, or any combination thereof, but is not particularly limited, and encompasses tissue stem cells derived from tissues and organs, dermal fibroblasts, and all kinds of cells derived from tissues and organs. 
Therefore, contrary to Applicant’s assertions, the teachings of the combined references teach the limitations of claim 10.  
Regarding claim 28-29, these claims depend from claim 10.  Applicants did not provide any additional arguments, except those same arguments as applied to claim 10.  As stated above, Applicant’s arguments with respect to claim 10 were not persuasive.
Claims 1, 3-4, 10, and 28-29 are rejected for the reasons previously set forth below: 
Ko et al. (entire text, in particular abstract, claims, examples 1-4 and 8-11) discloses a method for differentiation into various nerve cells such as motor nerve cells by introducing, by transfection using lipofectamine, mRNA or synthesized mRNA of a factor such as NEUROG2 or ASCL1 into pluripotent stem cells which are ES cells or iPS cells.
Wernig et al. (entire text, in particular, tables, Fig. lC, page 213, right column, third paragraph, and page 219, left column, second paragraph) discloses it being possible to induce excitatory neurons, dopamine-producing neurons, and inhibitory neurons by introducing a nerve cell-inducing factor such as Ngn2, Ascl1, or Myt1l into various differentiated cells. The tables disclose introducing Dlx2 for inducing inhibitory neurons from mouse-derived cells and disclose introducing DLX2 and Mytl1 for inducing inhibitory neurons from human-derived cells. In addition, Tuji- or Tau-positive cells which are nerve cell markers were observed to appear even if Ascl1, which is a nerve-related gene, was independently expressed in fibroblasts, but Wernig et al. indicates that the cells into which Ascl1 was introduced were structurally and functionally immature nerve cells. Furthermore, as a method for inducing nerve cells by combining direct reprogramming with ES/iPS cell technology, Wernig et al. indicates that the manufacture of homogenous mature excitatory neurons was possible within two weeks and at a high rate of efficiency of at least 90% by forced Ngn2 expression in ES/iPS cells. 
When compared, the method set forth in claim 1 and the method disclosed in Ko et al. correspond in that both are methods for manufacturing nerve cells by introducing inducing factor RNA, which is ASCL mRNA, into stem cells but differ in that inhibitory nerve cells are induced in the method set forth in claim 1 whereas various nerve cells are induced in the method disclosed in Ko et al.
However, as disclosed in Wernig et al., nerve cells induced by the introduction of ASCL are still immature nerve cells. Therefore, considering common technical knowledge before the priority date of the present application, a person skilled in the art could easily conceive of using, in the nerve cells disclosed in Ko et al. that have been induced by the introduction of ASCL, the introduction factor such as DLX2 or Myt1l being used in Wernig et al. for inducing inhibitory neurons, and moreover could easily conceive of differentiating immature nerve cells into inhibitory nerve cells by induced differentiation of some kind. In this case, with regard to an inducing factor other than ASCL, a person skilled in the art could also easily introduce DLX2, Mytll, or another introduction factor as mRNA in light of the embodiment in Ko et al. in which an introduction factor is introduced as mRNA.
Neither Ko et al. nor Wernig et al. discloses an invention pertaining to a method for manufacturing nerve cells by induced differentiation of stem cells. Ko et al. does not disclose differentiating stem cells into inhibitory nerve cells by introducing an inducing factor but discloses it being possible to induce nerve cells by introducing mRNA that is an inducing factor. Thus, considering the common technical knowledge before the priority date of the present application that using an inducing factor for induction into various nerve cells such as inhibitory nerve cells is well-known as disclosed in Wernig et al., it can be said that a person skilled in the art could, with respect to the method for inducing nerve cells that is disclosed in Ko et al., easily induce inhibitory nerve cells from stem cells by introducing, as mRNA, an inducing factor for inducing inhibitory nerve cells.
Regarding claim 4, with respect to manufactured nerve cells, it does not require any particular difficulty to detect the expression of an inhibitory nerve marker such as GAD as set forth in the inhibitory neurons produced by the combination of Ko et al. and Wernig et al.  Absent evidence to the contrary, since the combination of Ko et al. and Wernig et al. teach the production of inhibitory neurons, the inhibitory neurons would have been expected to express known markers associated with inhibitory neurons.
The teachings of Ko et al. and Wernig et al. as applied to claims 1 and 3-4 is incorporated here. 
When compared, the method set forth in claim 10 and the method disclosed in Ko et al. and Wernig et al. correspond in that both are methods for differentiation into nerve cells by introducing inducing factor RNA into pluripotent stem cells but differ in that in the method set forth in claim 10, the cells into  which inducing factor RNA is introduced are cells into which reprogramming factor RNA has been introduced, whereas the method disclosed in Ko et al. does not indicate that cells into which inducing factor RNA is introduced are cells manufactured by the introduction of reprogramming factor RNA.
Dowdy et al. (entire text, in particular, claims, examples, and fig. lA) discloses a method for manufacturing iPS cells by introducing, into body cells such as fibroblasts, RNA that codes for a dedifferentiating factor for inducing the production of pluripotent stem cells. Dowdy et al. also indicates that the RNA that codes for a dedifferentiating factor may include a selectable marker such as an antibiotic resistance marker, a self-cleaving peptide such as T2A, and an internal ribosome entry site (IRES). In the examples, Dowdy et al. indicates that manufactured RNA was introduced into cells by lipofection.
However, from the disclosures of Dowdy et al., it is understood to be possible to manufacture cells that are pluripotent by introducing dedifferentiation factor RNA into cells, and from the disclosures of Wernig et al., it is understood to be possible to induce nerve cells also from iPS cells by using the same inducing factor as for ES cells. Thus, with respect to the method for manufacturing nerve cells by introducing inducing factor RNA into stem cells that is disclosed in Ko et al., a person skilled in the art who has come into contact with the combination of Ko et al., Wernig et al., and Dowdy et al.  could easily conceive of using, as the stem cells, cells manufactured by introducing dedifferentiation factor RNA into cells.
Regarding claims 28-29 these claims are drawn to a nerve cell production method comprising introducing a reprogramming factor RNA into the cells, and introducing inducing factor RNA into the cells, wherein the inducing factor includes a drug resistance gene selected from among blasticidin, puromycin, hygromycin, neomycin, G418, and zeocin.  Ko et al. teaches the treatment of cells comprising the use of the hygromycin resistance gene, see Figure 1.
The prior art also teaches the use of drug resistance genes in methods involving selecting transfected cells (e.g. Ko et al.).  This aspect of the claimed invention is also disclosed in Sun et al., which discloses a method for delivering inducing factors into stem cells for the production of nerve cells.  This reference also teaches the expression of selection markers into the induced cells to allow for easy selection of the transfected cells.  See the following paragraphs:
[0040] In one embodiment, the at least one expression vector may comprise a selection marker operably linked to a constitutive promoter.
[0041] The method as described herein may further comprise the step of selecting the transfected stem cell for expression of the selection marker, prior to inducing the cells.

[0042] In some embodiments, the selection marker may be an antibiotic resistance gene selected from the group consisting of puromycin, blasticidin, hygromycin, zeocin and neomycin.

It would have been obvious to a person of ordinary skill in the art to have modified the teachings of Ko et al., Wernig et al., and Dowdy et al. with the teachings of Sun et al.  The person of ordinary skill the art would have been motivated to further comprise wherein the inducing factor RNA includes drug resistance gene, because Sun et al. clearly teaches that the inclusion of this marker allows for the selection of the induced cells. 
Claims 1, 3-4, 10, 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US2018/0127714A1) in view of Wernig et al. (Unofficial English Translation, see IDS 09/11/2019; Citation No. C5), and further in view of Dowdy et al. (US2015/0159143A1), Liu et al. (2013), and Sun et al. (WO2016163958A1).
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the addition of the Liu et al. reference does not change Applicant’s arguments for the non-obviousness of the claimed invention. Applicant provided only arguments with respect to the deficiencies of Wernig et al., and does not address the combined teachings of Ko et al., Wernig et al., and Dowdy et al., Liu et al., and Sun et al.  
Again, contrary to Applicant’s assertion, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 24 and 25, Applicants argued that Wernig et al. “fail to show that dopamine-producing neurons can be induced by introducing the combination of ASCL1, NURR1, LMX1A, EN1, PITX3 and FOXA2 to human iPS cells or ES cells.”  Applicants further argued that the “other references cited in this rejection also fail to disclose a reason for such modification to introduce Applicant's required combination to human iPS cells or ES cells.”
Contrary to Applicant’s assertions, Wernig et al. teach that ASCL1, NURR1, LMX1A, EN1, PITX3 and FOXA2 are factors that are useful for the induction of dopamine producing neurons from somatic cells.  Although Wernig et al. does not specifically teach where these factors are added to human ES or iPS cells, the reference clearly teach that these factors play a key role in the development of dopamine expressing neuronal cells, as set forth in the Table on page 2 of the Wernig et al. translation.  A person of ordinary skill in the art seeking to identify inducing factors that promote the production of dopamine producing neurons, would have been motivated to at least screen for the ability of NGN2, ASCL1, NURR1, LMX1A, EN1, PITX3 and FOXA2 to function in this manner.  A person of ordinary skill in the art would have been motivated to use these factors in a method for producing dopamine producing neurons, because the prior art (Wernig et al.) teaches that these factors have been used for this purpose in a mouse model of nerve cell development.  Moreover, it would have been obvious to try using NGN2, ASCL1, NURR1, LMX1A, EN1, PITX3 and FOXA2, in a method for inducing dopamine producing neurons because “[K]nown work in one field of endeavor may prompt variations of it for use in either the same field or a different one.”  (See MPEP 2143).
Therefore, absent evidence of unexpected properties associated with the full scope of the claims, the claims remain rejected for the reasons of record.
Regarding claims 24 and 30, these claims are directed to the production of dopamine producing neurons by introducing inducing factor RNA into stem cells, wherein the inducing factor RNA includes at least one selected from the group consisting of NGN mRNA, ASCL mRNA, NURR mRNA, LMX mRNA, EN mRNA, PITX mRNA and FOXA mRNA. Claim 26 recites a method of nerve cell production including the introduction of inducing factor RNA into stem cells for the differentiation into excitatory neurons, wherein the inducing factor RNA includes NGN mRNA.
As stated above, Ko et al. in view of Wernig et al. and further in view of Sun et al., teach the treatment of stem cells with RNA encoding inducing factors to induce the production of neuronal cells.  These references can also be applied to render obvious the instant claims since Wernig et al. describe factors for the production of inhibitory, dopamine-producing neurons, and excitatory neurons.  (See Table on page 2 of the translation; and paragraphs [0014-0015] of Sun et al.)  Therefore, the person of ordinary skill in the art following the teachings of the cited references would have been motivated to provide the inducing factors in the form of mRNA to stem cells for the production of inhibitory, dopamine-producing neurons, and excitatory neurons by following the teachings set forth in these claims.
Regarding claim 25, this claim recites wherein the dopamine-producing neurons express TH.  Sun et al. discloses that TH is a marker of dopaminergic neurons, see ¶ [00137].  A person of ordinary skill in the art would have been able to specifically select for dopamine expressing neurons by selecting for TH.
Regarding claim 27, this claim recites wherein the excitatory neurons express vGLUT.  Sun et al. teach that excitatory neurons express vGLUT1 and vGLUT2, see ¶ [0092].  A person of ordinary skill in the art would have been able to specifically select for dopamine expressing neurons by selecting for vGLUT positive neuronal cells.
Regarding claims 31-32, these claims all relate to the expression of drug resistance genes in combination with an inducing factor, this aspect of the claimed invention is disclosed in Ko et al. (Figure 1), and in Sun et al. as described above.  These genes are useful as selectable markers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 26-27, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tanabe et al. (WO2017/040548A1).
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicants traversed on the grounds that Tanabe et al. does not disclose all feature of the claimed invention.  Moreover, Applicants argued that the cited reference does not disclose Applicant’s method comprising the combined steps of introducing reprogramming factor RNA to human cells that are not iPS cells or ES cells and, thereafter, introducing NGNs to those cells and causing their differentiation into excitatory neurons.  Therefore, Applicants concluded that claim 10 is novel over the prior art.
Contrary to Applicant’s assertions, the disclosure of Tanabe et al. comprises wherein cells that are not stem cells are treated with NGN2, wherein the cells are converted to neurons.  (See ¶ [0337].)  Tanabe et al. discloses a “stem cell manufacturing system,” see ¶ [0042].  Tanabe et al. teach wherein the cells (including human fibroblast cells) are cultured under reprogramming conditions, to produce iPS cells.  See ¶ [0103-0104].
Tanabe et al. further teach a method for producing somatic cells from the produced iPS cells by introducing inducer RNA into the cells. See paragraphs [0105]-[0109]: which teach wherein the inducer RNA may comprise an mRNA corresponding to a drug resistance gene, wherein the gene corresponds to puromycin resistance gene.  Tanabe et al. further teaches wherein the method for producing particular somatic cells from animal cells, comprises wherein the somatic cells may be neuronal cells. In this case, the inducer RNA may comprise Ngn2 mRNA. The induced neuronal cells may be Ngn2-positive. The induced neuronal cells may be β-ΙΙΙ Tubulin-, MAP2 -, PsA-NCAM-, or vGlut-positive.
Tanabe et al. also teach wherein iPS are treated with NGN2 to produce neurons.  (See ¶ [0054]).  Tanabe et al. further teaches that the disclosed method “makes it possible to specifically produce mature neuronal cells in a much shorter time (two weeks) than the aforementioned methods which rely on the use of hormones or chemical substances. For example, a homogeneous population of excitatory neurons can be obtained by transfecting specific genes into ES/iPS cells.” (See ¶ [0022]).  
Therefore, Tanabe et al. teach each limitation of claim 10 as currently amended. 
Moreover, claim 26 as amended recites: a nerve cell production method including preparing human cells that are iPS cells or ES cells, and introducing inducing factor RNA into the human stem cells, wherein the inducing factor RNA causes differentiation into excitatory neurons, wherein the inducing factor RNA includes NGN2 mRNA.  Claim 27 recites wherein the excitatory neurons express vGLUT.  Claims 29 and 32 recite wherein the inducing factor comprises a drug resistance gene. These limitations were discussed above, and are taught by Tanabe et al., see paragraphs [0105-0109].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 10, and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 9-10, 13-19, 21, 24-25, 27, 30-31, 33, and 36-37 of copending Application No. 16/768,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the copending claims and the instant claims are drawn to methods for producing dopamine-producing, and excitatory neurons, wherein the methods comprise the treatment of human stem cells with an inducing factor that includes ASCL, and NGN2.  The cells of the instantly claimed method includes wherein the human stem cells are iPS cells, see instant claim 1, and copending claim 2.  Instant claim 3 recites wherein the inducing factor further includes MYT, as recited in copending claim 1. Therefore, both the copending claims and the instant claims are drawn to methods for producing of nerve cells comprising the treatment of human stem cells comprising treatment of the cells with inducing factors including ASCL, DLX, MYT, and NGN2, among others. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699